Title: To George Washington from Patrick Henry, 12 March 1785
From: Henry, Patrick
To: Washington, George



Dear Sir
Richmond [Va.] March 12th 1785

The Honor you are pleased to do me in your Favor of the 27th ulto in which you desire my Opinion in a friendly way concerning the Act I inclosed you lately, is very flattering to me. I did not recieve the Letter ’til Thursday, & since that my Family has been very sickly. My oldest Grandson a fine Boy indeed about 9 years old lays at the Point of Death. Under this State of Uneasiness & perturbation, I feel some unfitness to consider a Subject of so delicate a Nature as that you have desired my Thoughts on. Besides, I have some Expectation of a Conveyance more proper, it may be, than the present, when I would wish to send you some packets received from Ireland, which I fear the post cannot carry at once. If he does not take them free, I shan’t send them, for they are heavy. Capt. Boyle who had them from Sir Edwd Newenham, wishes for the Honor of a Line from you, which I have promised to forward to him.
I will give you the Trouble of hearing from me next post if no

Oppertunity presents sooner & in the mean Time I beg you to be perswaded that with the most sincere attachment I am dear sir your most obedient Servant

P. Henry

